[J-43-2016] [M.O. - Wecht, J.]
                IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


DANIEL E. TAYLOR AND WILLIAM         :   No. 19 WAP 2015
TAYLOR, AS CO-EXECUTORS OF THE       :
ESTATE OF ANNA MARIE TAYLOR,         :   Appeal from the Order of the Superior
DECEASED                             :   Court entered April 2, 2015 at No. 2028
                                     :   WDA 2013, affirming the Order of the
                                     :   Court of Common Pleas of Washington
           v.                        :   County entered November 20, 2013 at
                                     :   No. 2012-6878.
                                     :
EXTENDICARE HEALTH FACILITIES,       :   ARGUED: April 5, 2016
INC. D/B/A HAVENCREST NURSING        :
CENTER; EXTENDICARE HOLDINGS,        :
INC.; EXTENDICARE HEALTH FACILITY    :
HOLDINGS, INC.; EXTENDICARE          :
HEALTH SERVICES, INC.;               :
EXTENDICARE REIT; EXTENDICARE,       :
L.P.; EXTENDICARE, INC.; MON VALE    :
NON ACUTE CARE SERVICE, INC.         :
D/B/A THE RESIDENCE AT HILLTOP;      :
MON-VALE HEALTH RESOURCES, INC;      :
JEFFERSON HEALTH SERVICES, D/B/A     :
JEFFERSON REGIONAL MEDICAL           :
CENTER                               :
                                     :
                                     :
APPEAL OF: EXTENDICARE HEALTH        :
FACILITIES, INC., D/B/A HAVENCREST   :
NURSING CENTER, EXTENDICARE          :
HOLDINGS, INC., EXTENDICARE          :
HEALTH FACILITY HOLDINGS, INC.,      :
EXTENDICARE HEALTH SERVICES,         :
INC., EXTENDICARE REIT,              :
EXTENDICARE, L.P. AND                :
EXTENDICARE, INC.                    :


                         CONCURRING OPINION


CHIEF JUSTICE SAYLOR                     DECIDED: SEPTEMBER 28, 2016
      I join the majority’s holding and analysis, although I do not fully support some of

the collateral descriptions suggestive of social policy judgments.



      Justice Baer joins this concurring opinion.




                            [J-43-2016] [M.O. - Wecht, J.] - 2